Citation Nr: 9926667	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-11 844	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart








ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
Government from July 1943 to April 1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
RO which denied service connection for age-related macular 
degeneration and optical atrophy due to malnutrition and 
increased ratings for the service-connected ankylosis of the 
right ankle, paralysis of the right tibial nerve and PTSD.  A 
notice of disagreement was received in November 1995.  A 
statement of the case was issued in December 1995.  A 
substantive appeal was received in February 1996.  In an 
April 1997 decision, the Board denied service connection for 
an eye disability, including visual loss and increased 
ratings for the service-connected ankylosis of the right 
ankle and paralysis of the right tibial nerve and remanded 
the issue of an increased rating for the service-connected 
PTSD for additional development.  

In a July 1997 rating decision, the RO assigned an increased 
rating of 30 percent for the service-connected PTSD.  A 
supplemental statement of the case was issued in August 1997.  

In a January 1998 rating decision, the RO granted service 
connection for coronary artery disease with bypass grafting 
and assigned a 60 percent rating and assigned a total 
compensation rating based on individual unemployability.  

In a Statement in Support of Claim, received in April 1998, 
the veteran stated that he agreed with the decision denying a 
rating in excess of 30 percent for the service-connected PTSD 
and "did not wish to continue his appeal at this time."  
However, in a subsequent Statement in Support of Claim, 
received in October 1998, the veteran apologized for the 
misunderstanding regarding his April 1998 correspondence and 
stated that he wanted to appeal the issue of an increased 
rating for the service-connected PTSD.  In light of the 
veteran's October 1998 statement, the Board finds that the 
veteran wishes to pursue his appeal for an increased rating 
for PTSD.  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is shown to likely 
produce considerable impairment of social and industrial 
adaptability with a Global Assessment of Functioning (GAF) 
score of 55.  

2.  The symptoms due to service-connected PTSD are not shown 
to result in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, and difficulty in 
adapting to stressful circumstance and inability to establish 
and maintain effective relationships or findings of severe 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.102, 4.7, 4.129, 4.130, 4.132, including Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130, including 
Diagnostic Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more disabling than 
currently evaluated.  

A VA examination was conducted in August 1995.  The veteran 
stated that he was POW of the German government for 23 months 
during World War II.  According to the veteran and his wife, 
he still has nightmares of his POW experiences.  According to 
his wife, he was very quick tempered.  He did not report any 
major flashbacks or startle reactions, except during unusual 
circumstances.  He denied any hallucinations, delusions or 
depression.  Examination revealed that the veteran was very 
well groomed, cooperative, and goal oriented.  Mood and 
affect were euthymic and appropriate.  He was oriented the 
time, place and person.  He had normal cognitive functions 
and his insight and judgment were fair.  The diagnosis was 
that of PTSD and alcohol dependency, in remission.  

A VA examination was conducted in June 1997.  The veteran 
stated that he was married in 1946 and, except for losing his 
temper at times and having difficulty socializing, his 
marriage has functioned well.  He complained of impaired 
sleep and suicidal ideation.  The veteran was oriented to 
time, place and person.  His thought process was organized.  
The veteran's memory for recent and remote events, reasoning, 
insight and judgment were adequate.  The veteran stated that 
he was not depressed all the time but there were brief 
periods where he believed that he was better off dead.  He 
also complained that his socialization was limited to his 
wife as he did not have many relatives as most of them were 
dead.  The diagnosis was chronic, delayed PTSD.  His GAF was 
"around 55."  

The Board notes that the provisions of 38 U.S.C.A. § 5107(a) 
have been met, in that the veteran's claims for an increased 
rating is well grounded.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  Earlier evaluations had 
considered the provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); however, those provisions were changed, 
effective on November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision and the Board 
will also consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.

The general rating formula for mental disorders under the new 
rating criteria are as follows: A 30 percent rating is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, including Diagnostic Code 9411 (1998).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A 30 percent rating is assigned where there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms produce definite industrial 
impairment.  A 50 percent evaluation requires that the 
ability to establish and maintain effective relationships be 
considerably impaired and that the psychoneurotic symptoms 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when the ability to establish and 
maintain relationships is severely impaired, with 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent rating is assignable when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and the claimant is demonstrably unable to obtain 
or retain employment.  38 C.F.R. 4.132, including Diagnostic 
Code 9411 (1996).  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports the 
finding that the veteran's disability picture more nearly 
approximates that of considerable social and industrial 
impairment under the old criteria.  Hence, a 50 percent 
schedular rating is for application under the provisions of 
38 C.F.R. § 4.132, including Diagnostic Code 9411 (1996).  

While the evidence is sufficient to support a 50 percent 
evaluation, it does not support a rating higher than 50 
percent.  Most of the symptoms described in the criteria for 
a higher rating of 70 percent are absent under both the old 
and new ratings criteria.  It has not been demonstrated that 
the effects of the symptoms related to the service-connected 
PTSD have resulted in social impairment with deficiencies in 
most areas with difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  In addition, it has not been shown that the 
service-connected PTSD is of such severity and persistence so 
as to result in severe social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The examiner 
who performed the latest examination also stated that the 
veteran's GAF was around 55.  The Board notes that a GAF 
score of 55-60 reflects only moderate impairment consistent 
with a 50 percent rating.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

